FILED
                             NOT FOR PUBLICATION                                JAN 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CARLOTTA L. SMITH,                               No. 08-15500

               Plaintiff - Appellant,             D.C. No. 2:03-CV-00672-FCD-
                                                  DAD
   v.

 NEW WEST STATIONS, INC.,                         MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Eastern District of California
                        Frank C. Damrell, Jr., District Judge

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Carlotta L. Smith appeals pro se from the district court’s Rule 52(c)

judgment on partial findings in her Title VII action alleging unlawful retaliation.

We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
factual findings for clear error. Golden v. Local 55, of the Int’l Ass’n of

Firefighters, 633 F.2d 817, 820 (9th Cir. 1980). We affirm.

       Substantial evidence supports the district court’s determination that Smith

failed to prove that she was fired in retaliation for opposing race discrimination.

See id. at 822.

       Smith’s remaining contentions are not persuasive.

       AFFIRMED.




GT/Research                                2                                    08-15500